                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

LEROY WASHINGTON, on his                )
Own Behalf and On Behalf of a           )
Class of Those Similarly Situated,      )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )       Cause #: 1:16-cv-02980-JMS-DML
                                        )
THE MARION COUNTY                       )
PROSECUTOR, in his Official             )
Capacity, et al.,                       )
                                        )
      Defendants.                       )

                              SCHEDULING ORDER

      The Court approves and adopts the parties’ proposed scheduling order (see

Motion for Entry of Scheduling Order, Dkt. 87), and orders as follows:

      1. Discovery Schedule.

      Discovery necessary to complete the record for addressing the class

certification issues must be completed on or before July 31, 2019.

      2. Proposed Briefing Schedule.

      The Court orders a segregated briefing schedule, in which the class

certification issue will be briefed before the substantive constitutional issues. The

Court adopts the following briefing schedule:

      (i)    Defendants’ brief on the class certification issue is due on or before

             August 15, 2019;

      (ii)   Plaintiffs’ response on the class certification issue is due on or before



                                            1
              September 16, 2019;

      (iii)   Defendants’ reply on the class certification issue is due on or before

              September 30, 2019.

      Following the briefing on the class certification issue, the parties will adhere

to the following briefing schedule on the substantive constitutional issues:

      (i)     Defendant’s brief on the substantive constitutional issues is due on or

              before November 15, 2019;

      (ii)    Plaintiffs’ response on the substantive constitutional issues is due on or

              before December 16, 2019;

      (iii)   Defendants’ reply on the substantive constitutional issues is due on or

              before December 30, 2019.

      3. Amendment of Briefing Schedule

      If, following the close of discovery, Defendants decline to challenge the class

certification, Defendants shall notify the court in order that the matter may proceed

to briefing on the substantive constitutional issues.

      So ORDERED.




    Date: 5/1/2019




Distribution:
All ECF-registered counsel of record by email through the court’s ECF system.

                                           2
